Citation Nr: 1414720	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence beyond December 31, 2007 based on surgical repair of a hernia.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of hernia surgery.

3.  Entitlement to a compensable initial rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 1979, and from October 1982 to August 1990. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to a compensable initial rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran underwent surgery on his right hernia in November 2007, and was discharged from the hospital the next day. 

2.  There has been no demonstration that the Veteran's November 2007 hernia surgery resulted in severe postoperative residuals, the necessity of house confinement, the necessity for continued use of a wheelchair or crutches, or immobilization by cast of a major joint.  

3.  The evidence of record is against a finding that the Veteran's November 2007 surgery resulted in the need for convalescence beyond December 31, 2007.

4.  The clinical evidence of record is against a finding that the Veteran has a hernia which is postoperative recurrent, or that is unoperated and irremediable, which is not well supported by a truss, or not readily reducible. 


CONCLUSIONS OF LAW

1.  The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond December 31, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2013).

2.  The criteria for an initial rating in excess of 10 percent for residuals of hernia surgery have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2007.  

VA also has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and others in support of the claims.  

The Board has considered whether the Veteran should be afforded a VA examination, but finds that one is not warranted.  The clinical records reflect that the Veteran's hernia has been repaired, and that his contentions of pain are related to another disability, as discussed in further detail below.  Based on the evidence of record as a whole, the Board finds that a VA examination is not necessary to properly adjudicate the claims.

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 


Rating Hernias

Under Diagnostic Code (DC) 7338, a noncompensable rating is assigned for a hernia that is small, reducible, or without true hernia protrusion, or a hernia which has not been operated on but is remediable. 38 C.F.R. § 4.114, DC 7338.  A 10 percent rating is assigned for post-operative recurrent inguinal hernia which is readily reducible and well supported by truss or belt. Id. A 30 percent rating is assigned for a small postoperative recurrent or unoperated irremediable inguinal hernia which is not well supported by a truss or not readily reducible. Id.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree. See Note following 38 C.F.R. § 4.114, DC 7338. 

Convalescence

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period. An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran underwent surgery on his right hernia in November 2007.  Following the surgery, in a May 2008 rating decision, the RO awarded a temporary total rating for postsurgical convalescence under 38 C.F.R. § 4.30, effective from November 14, 2007 to January 1, 2008.  This was followed by assignment of a 10 percent rating under DC 7338 effective from January 1, 2008. 

In a notice of disagreement (NOD) dated in August 2008, the Veteran stated that he was only paid for one month of convalescence at the 100 percent rate and that he understood that he should have been paid for three months.

Convalescence is defined as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.' Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as 'the act of regaining or returning toward a normal or healthy state.' Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. 38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

A November 15, 2007 VA clinical record reflects that the Veteran had surgery on his hernia on November 14, 2007.  It reflects that after surgery, the Veteran was initially transferred to the PACU (Post Anesthesia Care Unit), and then transferred to the regular floor room for overnight observation.  He was started on a regular diet, and by the next morning, he was voiding on his own, having regular bowel movements, was ambulatory, and had minimal complaints of pain.  He remained afebrile and had a normal white count throughout the course of his hospitalization.  He was noted to be able to be sent home safely on post-operative day #1, and was discharged from the hospital.  He was told to gradually increase his physical activity over the next month and was not to do any heavy lifting for at least six weeks.  

There are no clinical records, or lay statement, within the next three months which indicate that the Veteran was in need of temporary total rating for postsurgical convalescence beyond one month.  Moreover, the post-surgery record is against a finding that such convalescence was anticipated.

A March 17, 2008 VA clinical record reflects that the Veteran desired a general symptoms consult for his hemorrhoids and hernia repair.  The note reflects "will request consult for evaluation".  No specific complaints were noted.

A May 7, 2008 VA clinical record, approximately six months after surgery, reflects that the Veteran reported periodic pain in the bilateral inguinal areas.  This is the earliest clinical indication that the Veteran may have been having symptoms after his surgery.  

As noted above, the Veteran, in his NOD, stated that it was his understanding that he should have been paid for three months of convalescence; however, he did not actually allege that his symptoms had warranted convalescence beyond one month, and he did not list any specific complaints/symptoms.  A one, two, or three month temporary total rating for convalescence is not automatic, but is assigned based on surgery residuals and factors such as incompletely healed surgical wounds, necessity for continued use of a wheelchair or crutches, and/or immobilization by cast of a major joint.  The clinical records do not reflect that the Veteran, by virtue of his November 2007 surgery, had severe postoperative residuals, the necessity of house confinement, the necessity for continued use of a wheelchair or crutches, or immobilization by cast of a major joint.  

The Board finds that the weight of the evidence demonstrates that an additional period of convalescence was not necessary beyond the current December 31, 2007 date.  In determining entitlement to an extended period of convalescence it is important to distinguish the effects of the underlying disability from the effects of the surgical procedure.  Under 38 C.F.R. § 4.30(b), temporary total ratings for convalescence, and extensions thereof, contemplate specific impairments that are related to the surgery itself.  

In sum, the Veteran has not specifically alleged the need for additional convalescence beyond the one month which he was granted, and the clinical records do not support such a finding.  There is no competent credible evidence that the Veteran suffered symptoms such as a post-surgical infection, blood clots, or the need for assistive devices to ambulate.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
  
Rating residuals of hernia surgery

The Veteran's residuals of hernia surgery is evaluated as 10 percent disabling effective from March 8, 2007.  A temporary total rating was assigned from November 14, 2008 to January 1, 2008.  A 10 percent rating is effective from January 1, 2008.

In his August 2008 NOD, the Veteran stated that he was in disagreement with the May 2008 rating decision and noted that he should have an increased rating due to recurrent hernias.  He did not allege any other symptoms. 

Historically, in a September 2007 rating decision, the RO granted service connection for residuals of hernia surgery based on surgeries performed in January 1978, December 1983, and December 1986.  The RO assigned a 10 percent rating based, in part, on an April 2007 clinical record which noted that the Veteran had a present reducible hernia.  

In November 2007, the Veteran underwent surgery to repair his hernia.  There are no clinical records, or lay statement, within the next several months which indicate that the Veteran had complaints with regard to a hernia.  

A March 17, 2008 VA clinical record reflects that the Veteran desired a general symptoms consult for his hemorrhoids and hernia repair.  The note reflects "will request consult for evaluation".  

A May 7, 2008 VA clinical record reflects that the Veteran reported periodic pain in the bilateral inguinal areas.  Upon examination, no inguinal hernias were palpated.  

A June 2008 VA primary care outpatient note reflects that the state of the Veteran's hernia was "repaired".  No other complaints were noted.  It was specifically noted that the Veteran did not have GI complaints.  Upon examination, the Veteran's abdomen was soft and nontender.  The report is negative for any findings of a hernia.  

March and April 2009 VA clinical records reflect that the Veteran had complaints of pain.  He reported that he had a hernia which caused sharp abdominal pain and was getting worse.  Although the Veteran stated that it was a hernia, the records reflect that he did not have a hernia, but instead had diastasis recti.  The Veteran has also been diagnosed with ulcerative colitis. (See 2009 VA treatment records.)

A June 2009 VA treatment record reflects that upon examination, the Veteran's abdomen was soft and non-tender.  It is negative for any finding of a hernia. 

As noted above, a 30 percent rating, the next higher evaluation, is warranted for a small postoperative recurrent or unoperated irremediable inguinal hernia which is not well supported by a truss or not readily reducible.  The evidence is against such a finding.  As noted in the 2008 VA clinical records, no inguinal hernias were palpated, and the Veteran's hernia was noted to have been repaired.  The record does not reflect that the Veteran has an unoperated irremediable inguinal hernia which is not well supported by a truss or not readily reducible.  

The Board also notes the evidence reflects that the Veteran has had both a right and a left hernia; however, an additional 10 percent for bilateral involvement is not warranted because the evidence does not reflect that the left hernia is disabling to a compensable degree. See Note following 38 C.F.R. § 4.114, DC 7338. 

The Board has considered whether there is another diagnostic code which would provide the Veteran with a higher rating, but finds that there is not.  The Veteran's hernia has been repaired, with no palpable hernia.  The Board has considered whether the Veteran should be separately rated for a scar from his surgery, but finds that he should not.  The evidence of record does not reflect that he has a scar which is unstable, painful, deep, causes limitation of motion, or is an area of at least six squire inches.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
  
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Veteran's service-connected disability is manifested by subjective complaints of pain; however, the Veteran has not been shown to have the experience, education, and training necessary to differentiate pain from a hernia from that of diastasis recti and/or ulcerative colitis, both of with which he has been diagnosed.  Upon examination, the Veteran does not have a palpable hernia, and his hernia was noted to have been repaired.  Even assuming that the Veteran's repaired hernia continued to result in symptoms of pain, as opposed to his ulcerative colitis and/or diastasis recti, such would adequately compensated by the current 10 percent rating as this is the only symptom alleged.  There is nothing unusual in the Veteran's claims that render the rating schedule as inadequate to address his disabilities. In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Referral for extraschedular consideration is not warranted.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

A claim for TDIU may be part of a claim for an increased rating where the evidence indicates that the Veteran may be unable to maintain substantial gainful employment due to service-connected disability.  The evidence does not reflect, and the Veteran has not alleged, that he is unable to maintain substantial gainful employment due to the residuals of his hernia surgery.  Thus, a claim for TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence beyond December 31, 2007, based on surgical repair of a hernia is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of hernia surgery is denied.


REMAND

In a May 2008 rating decision, the RO granted entitlement to service connection for hemorrhoids, evaluated as noncompensable.  In a January 2009 statement attached to a VA Form 21-4138, the Veteran stated "Service connection for hemorrhoids granted 0%.  I believe my treatment records support a compensable rating."  This NOD was within one year of the May 2008 rating decision.  The RO has not issued a statement of the case (SOC) on this issue. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but an SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  In the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to an initial compensable rating for hemorrhoids.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative pertaining to the claim of entitlement to an initial compensable rating for hemorrhoids.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board. If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, if appropriate


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


